Exhibit 10.1

NABI BIOPHARMACEUTICALS

12276 Wilkins Avenue

Rockville, Maryland 20852

Dated January 22, 2008

Raafat Fahim, Ph.D.

1180 S. Ocean Blvd #8F

Boca Raton, FL 33432

Dear Raafat:

You have agreed to serve as the President and Chief Executive Officer of Nabi
Biopharmaceuticals (“Nabi”) commencing on January 22, 2008 (the “Effective
Date”), in accordance with the following terms of your employment by Nabi. This
Employment Agreement (the “Agreement”) supersedes and replaces your Employment
Agreement dated effective as of May 18, 2007 between you and Nabi and your
Change of Control Severance Agreement dated as of April 1, 2004 between you and
Nabi.

1. TERM: The term of this Agreement (the “Employment Period”) shall commence on
the Effective Date and end on January 21, 2011, or the date on which your
employment is sooner terminated as provided below. The Employment Period shall
be automatically extended for successive periods of three years unless either
party gives to the other written notice not less than thirty (30) days prior to
the then-current expiration date that it or he does not wish to extend the term
of this Agreement.

2. SALARY: Your base salary will be $455,000 per year, payable in accordance
with the usual payroll practices of Nabi during the Employment Period,
retroactive to November 29, 2007. Your salary will be subject to discretionary
annual increases, but not decreases, as determined by Nabi’s Board of Directors
or the Compensation Committee thereof.

3. BONUS:

(A) You will be entitled to participate in Nabi’s VIP Management Incentive
Program or any comparable bonus plan maintained by Nabi (“Bonus Plan”) and have
a target bonus approximately equal to eighty percent (80%) of your base salary.
Your participation in the Bonus Plan shall be subject to the terms and
conditions of the Bonus Plan.

(B) Unless the Employment Period is terminated for “cause” pursuant to
Section 7(B)(b), if the Employment Period ends during a calendar year, your
bonus compensation opportunity for such calendar year shall be pro rated based
upon the number of full calendar months you were employed during the calendar
year and the amount of bonus compensation which would have been payable with
respect to such year pursuant to the Bonus Plan. If the Employment Period is
terminated pursuant to Section 7(B)(b), no bonus compensation shall be payable
with respect to the calendar year during which the Employment Period is
terminated.



--------------------------------------------------------------------------------

(C) Bonus payments under the Bonus Plan, if applicable, shall be payable by the
fifteenth (15th) day of the third month after the end of the relevant calendar
year.

(D) In addition, Nabi will pay you a one time cash bonus of $250,000 upon the
first to occur of any of the following during the Employment Period: (i) the
sale or other disposition of all or substantially all of Nabi’s assets; (ii) the
completion of a reorganization, merger or consolidation, in each case, provided
that persons who were shareholders of Nabi immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than 50% of the combined voting power entitled to vote generally in the election
of directors of the reorganized, merged or consolidated entity’s then
outstanding voting securities; (iii) the execution of an exclusive licensing and
partnering arrangement with a partner in the smoking cessation field involving
all or substantially all of Nabi’s NicVAX® rights and assets (a “NicVAX
License”) on or before June 30, 2009; or (iv) if Nabi commences prior to
June 30, 2009 a Phase III clinical trial on NicVAX without a partner, the
execution of a NicVAX License on or before the date that is six (6) months after
the publication of the final results of such a clinical trial; provided,
however, that any such sale, disposition, reorganization, merger or
consolidation in clause (i) and (ii) above occurs pursuant to the terms of a
definitive agreement executed by December 31, 2008 and results from the
strategic alternatives process announced in January 2008 and managed by Banc of
America Securities LLC or a successor investment bank. Any bonus payable
pursuant to this Section 3(D) shall be paid notwithstanding, and in addition to,
the payment of any Change of Control (as defined below) compensation pursuant to
Section 8(D) and shall not be subject to the restriction on the performance of
services set forth in Section 8(E).

4. STOCK GRANT: On the Effective Date, Nabi shall grant to you 50,000 shares of
fully vested shares bonus stock and 7,000 shares of restricted stock vesting one
year after the date of grant pursuant to the terms of Nabi’s 2007 Omnibus Equity
and Incentive Plan and, in the case of the latter award, Nabi’s standard
restricted stock agreement.

5. BENEFITS:

During the Employment Period, in addition to any other benefits generally
available to Nabi’s senior executives, you will be entitled to receive:

(A) Annually during the Employment Period, Nabi shall pay you $15,000, so that
you can make a contribution to your Supplemental Executive Retirement Plan. Such
payment shall be made annually before July 1 on a Fully Grossed-Up Basis.

(B) Any Maryland state income taxes payable by you with respect to any
compensation, benefits or other payments that you receive from Nabi under this
Agreement while you maintain a Florida residence shall be reimbursed by Nabi, on
a Fully Grossed-Up Basis, within thirty (30) days after Nabi receives evidence
and reasonable supporting documentation from you of your payment of such
Maryland state income taxes, provided that you provide such evidence and
supporting documentation within ninety (90) days of the payment due date of any
such taxes.

 

- 2 -



--------------------------------------------------------------------------------

(C) Nabi will provide you at Nabi’s cost with term life insurance providing a
death benefit equal to $500,000 in excess of the death benefit amount payable
under the term life insurance coverage Nabi provides to its employees generally.

(D) Nabi shall reimburse you for the cost of financial planning services up to
$5,000 per year.

(E) Nabi will pay you monthly in arrears a per diem fee of $180 to cover food,
laundry, gas and other miscellaneous expenses while you are working at Nabi’s
facilities in Rockville, Maryland during the Employment Period.

(F) Nabi will (i) provide to you with an appropriate corporate apartment and
rental car for your use and (ii) reimburse you monthly in arrears, on a Fully
Grossed-Up Basis, upon written request, for appropriate hotel (or other
lodging), airfares and car rental expenses (other than gas expenses covered by
the per diem in Section 5(E)) reasonably incurred by you while you are working
at the Nabi’s facilities in Rockville, Maryland during the Employment Period.

(G) The amount of expenses reimbursed under Section 5(F) of this Agreement shall
be subject to periodic review by Nabi’s Audit Committee. You agree to use
reasonable efforts to maintain adequate records of all reimbursable expenses
necessary to satisfy any reporting requirements of the Code (as defined below),
and applicable Treasury regulations.

(H) Nabi will reimburse you on a Fully Grossed-Up Basis for the cost of one
coach-class round trip airplane ticket each month for your wife to visit you
while you are located at Nabi’s Rockville, Maryland facility.

(I) While an employee under the terms of this Agreement, you shall receive an
auto allowance of not less than $1200.00 per month, such allowance to be paid
not later than thirty (30) days after the month to which such allowance relates.

(J) Nabi will pay up to $20,000.00 of legal fees and disbursements reasonably
incurred by you in connection with the negotiation of all employment-related
agreements, including this Agreement, and any other related agreements. Nabi
will pay such legal fees and disbursements directly to your counsel within
thirty (30) days after Nabi’s receipt of an invoice that you have approved from
such counsel.

(K) Except as otherwise provided in this Section 5, all amounts to which you are
entitled under this Section 5 shall be paid in accordance with Nabi’s expense
reimbursement policies in effect , but in any event not later than the
forty-fifth (45th) day after the end of the year to which such amounts relate.

(L) Any payment made under this Section 5 on “Fully Grossed-Up Basis” shall be
increased for any applicable Federal, state and local taxes, (including, without
limitation, income and employment taxes) such that the net proceeds to you,
after taking into account all such taxes, shall be equal to the amount of the
payment.

 

- 3 -



--------------------------------------------------------------------------------

6. DUTIES AND EXTENT OF SERVICES:

(A) During the Employment Period, you agree to devote substantially all of your
working time, and such energy, knowledge, and efforts as is necessary to the
discharge and performance of your duties provided for in this Agreement.
Notwithstanding the foregoing, you may pursue personal interests (including,
without limitation, industry, civil and charitable activities), and attend to
your personal investments, so long as such activities do not interfere with the
performance of your duties hereunder. You shall perform services primarily at
Nabi’s Rockville, Maryland facility and shall be expected to spend at least 60%
of your working time there, but shall travel to other locations from time to
time as shall be reasonably required in the course of performance of your
duties.

(B) During the Employment Period, you shall, subject to the direction and
supervision of Nabi’s Board of Directors and any committee thereof, have full
discretionary authority to control Nabi’s day-to-day operations and to incur
such obligations on behalf of Nabi as may be required in the ordinary course of
business. You shall also have such other duties as the Nabi Board of Directors
or any committee thereof may reasonably and lawfully delegate to you, provided
that such duties shall be reasonably consistent with those duties assigned to
chief executive officers in organizations comparable to Nabi.

(C) On the Effective Date, you shall be appointed a member of Nabi’s Board of
Directors and shall serve as a member of the Board without additional
compensation. During the Employment Period, at each annual meeting of Nabi’s
stockholders at which your membership on the Board has expired, Nabi will
nominate you to serve as a member of the Board. Upon termination of your
employment with Nabi for any reason, unless Nabi’s Board of Directors
affirmatively requests that you remain on the Board, you will be deemed to have
resigned from the Board voluntarily as of the last day of employment with Nabi;
and at the Board’s request, you will execute any documents necessary to reflect
such resignation.

(D) You represent and agree that your employment by Nabi and your performance of
all the terms of this Agreement will not conflict with or violate any agreement
that you may have with any other party; and that you will not disclose to Nabi
or induce Nabi to use any confidential or proprietary information or material
belonging to any previous employer or other party.

7. TERMINATION:

(A) The Employment Period shall terminate (a) thirty (30) days after you provide
written notice of termination to Nabi or (b) upon your death.

(B) Nabi may terminate the Employment Period (a) in the event Nabi reasonably
determines in good faith, upon written notice to you, that you are unable to
perform the essential functions of your position, with or without reasonable
accommodation, for any three (3) full consecutive calendar months as the result
of mental or physical incapacity or (b) for “Cause,” which is defined as
(i) acts of fraud or embezzlement or other felonious acts by you (which shall
not include any crime or offense related to traffic infractions or any vicarious
liability), (ii) your refusal to comply with reasonable and lawful directions in
connection with the performance of

 

- 4 -



--------------------------------------------------------------------------------

your duties as provided for in Section 6 of this Agreement after written notice
of such failure is delivered to you, (iii) your material failure to comply with
the provisions of Section 9 or 10 of this Agreement or (iv) your gross
negligence or intentional misconduct in connection with the performance of your
duties as provided for in this Agreement including your material failure to
comply with the material written policies of Nabi, provided that, in the event
of a proposed termination under clause (ii) or clause (iv) of this clause (B),
you shall receive ten (10) days’ prior written notice of such proposed
termination and within such period you shall be afforded an opportunity to be
heard by Nabi’s Board of Directors or a duly appointed committee of the Board as
to whether grounds for termination under these clauses exists.

(C) Nabi may otherwise terminate the Employment Period upon thirty (30) days’
prior notice to you.

(D) If on a date not less than twenty-four (24) months following the Effective
Date, you and the Board of Directors mutually agree that (i) your continued
service as Nabi’s President and Chief Executive Officer is not meeting the Board
of Directors’ and your expectations and (ii) your employment by Nabi should
terminate, the Employment Period shall terminate as of a date mutually agreeable
to the Board of Directors and you.

(E) You may terminate your employment with Nabi for “Good Reason”, which is
defined as any material breach of this Agreement by Nabi, or the occurrence of
any one or more of the following without your prior express written consent:
(i) a material diminution in your authority, duties or responsibilities;
(ii) the failure to appoint you, or your removal or failure to be reappointed, a
member of Nabi’s Board of Directors at any time during the Employment Period;
(iii) a requirement that you report to any person or entity other than Nabi’s
Board of Directors; or (vi) a change of more than twenty-five (25) miles in your
primary office location from Nabi’s Rockville, Maryland facility or Boca Raton,
Florida; provided, however, that a termination for Good Reason by you can occur
only if (a) you have given Nabi a notice of the existence of a condition giving
rise to Good Reason within ninety (90) days after you learn of such condition,
(b) Nabi not fully cured the condition giving rise to Good Reason within thirty
(30) days after receipt of such notice, and (c) you provide notice to Nabi of
your termination for Good Reason within ninety (90) days after the end of such
30-day period.

(F) Notwithstanding any provision of this Agreement to the contrary, in the
event of your termination of employment for any reason, any amounts owing or
payable pursuant to Sections 3, 4 or 5 as of the date of such termination, shall
be paid to you no later than fifteen (15) days after the date of termination.

(G) Your confidentiality and non-competition agreements set forth in Sections 9
and 10 below and your agreement to cooperate set forth in Section 11 below shall
survive the termination of your employment regardless of the reasons therefor.

8. SEVERANCE:

(A) Except as otherwise provided in Section 8(C), in the event that your
employment terminates (a) pursuant to Sections 7(C), 7(D) or 7(E) or (b) upon or
following the expiration of the Employment Period because Nabi has given notice
of non-extension pursuant to Section 1,

 

- 5 -



--------------------------------------------------------------------------------

you shall receive the benefits set forth in Sections 8(B), 8(F) and 8(G). In the
event your employment terminates pursuant to Section 7(B)(a), or as a result of
your death, you shall receive the benefits set forth in Section 8(G).
Notwithstanding the provisions of Sections 8(A), 8(B) and 8(C), in the event
your employment terminates under circumstances that entitle you to receive
Change of Control compensation pursuant to Section 8(D), you shall not receive
the benefits set forth in Sections 8(B) and 8(C) .

(B) Nabi will pay you your base salary, at the amount in effect as of last day
of the Employment Period (“Severance Pay”) and maintain in effect your benefits
under Section 5 and other benefits provided to you by Nabi on the Termination
Date (as defined below) (to the extent allowed under, and subject to the
limitations of, the applicable plans) for twenty-four (24) months. Such
Severance Pay and benefits shall commence as of your Termination Date and shall
be paid to you (or, in the event of your death, your estate) in accordance with
the usual payroll practices of Nabi.

(C) In the event that prior to the completion or termination of the strategic
alternatives process announced in January 2008 and managed by Banc of America
Securities LLC or a successor investment bank your employment terminates
pursuant to Sections 7(C) or 7(E), Nabi will pay you Severance Pay and maintain
in effect your benefits under Section 5 and other benefits provided to you by
Nabi on the Termination Date (to the extent allowed under, and subject to the
limitations of, the applicable plans) for thirty (30) months. Such Severance Pay
and benefits shall (i) commence as of your Termination Date and shall be paid to
you (or, in the event of your death, your estate) in accordance with the usual
payroll practices of Nabi and (ii) be paid and provided in lieu of any Severance
Pay and benefits pursuant to Section 8(B).

(D) In the event that (i) during a Potential Change of Control Period (as
defined below) or within six (6) months after a Change of Control of Nabi you
terminate your employment with Nabi for Good Reason or you die or you become
disabled; (ii) during a Potential Change of Control Period or within twelve
(12) months after a Change of Control of Nabi your employment with Nabi is
terminated by Nabi for any reason other than Cause; or (iii) within the period
beginning on the sixth (6th) monthly anniversary of a Change of Control of Nabi
and ending on the twelfth (12th) monthly anniversary thereof, you terminate your
employment with Nabi for any reason (including, without limitation, death or
disability) you shall be entitled to receive a lump sum payment (the “Lump Sum
Amount”) equal to two and one-half (2.5) times the sum of (a) the higher of
(x) your current annual base salary or (y) your base salary immediately prior to
the Change of Control plus (b) the target bonus you could have earned under the
Bonus Plan for the fiscal year in which Termination Date occurs. The Lump Sum
Amount shall be paid to you within five (5) days after the Termination Date (as
defined below). In the event that you are entitled to receive the Lump Sum
Amount, you also shall receive, and Nabi shall continue to maintain in effect,
your benefits under Section 5 and other benefits provided to you by Nabi on the
Termination Date (to the extent allowed under, and subject to the limitations
of, the applicable plans)for twenty-four (24) months and you shall receive the
benefits provided under Sections 8(F) and 8(G).

(E) A “Change of Control” shall be deemed to have taken place if (i) any
“person” (as such term is used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) is or becomes the
beneficial owner (within the meaning of Rule

 

- 6 -



--------------------------------------------------------------------------------

13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of Nabi representing 50% or more of the combined voting power of Nabi’s then
outstanding securities; (ii) (x) a reorganization, merger or consolidation, in
each case, with respect to which persons who were shareholders of Nabi
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of the combined voting power entitled
to vote generally in the election of directors of the reorganized, merged or
consolidated company’s then outstanding voting securities or (y) a liquidation
or dissolution of Nabi approved by the stockholders of Nabi; or (iii) as the
result of a tender offer, exchange offer, merger, consolidation, sale of assets
or contested solicitation of proxies or stockholder consents or any combination
of the foregoing transactions (a “Transaction”), the persons who were directors
of Nabi immediately before the Transaction shall cease to constitute a majority
of the Board of Directors of Nabi or of any parent of or successor to Nabi
immediately after the Transaction occurs. Anything in this Agreement not
withstanding, you and Nabi agree that you will not terminate your employment
with Nabi for Good Reason within six months following a Change of Control of
Nabi, or for any reason within the period beginning on the sixth monthly
anniversary of a Change of Control of Nabi and ending on the twelfth monthly
anniversary thereof, and seek, obtain or retain any compensation pursuant to
Section 8(D) of this Agreement if you become employed by or otherwise provide
services to the entity that was involved in the Change of Control of Nabi by
acquiring assets or securities of Nabi or merging or consolidating with Nabi or
any company that controls, is controlled by or under common control with such
entity during the twelve (12) months following the Change of Control of Nabi. A
“Potential Change of Control Period” shall be deemed to exist (i) commencing
upon the date on which Nabi shall have entered into a definitive merger,
acquisition or similar agreement, the consummation of which would result in the
occurrence of a Change of Control of Nabi, and ending on the earlier of (x) the
date on which the transaction governed by such agreement has been consummated or
(y) the date on which Nabi shall have terminated such agreement, or
(ii) commencing on the date on which any individual or entity shall publicly
announce an intention to take actions which if consummated would constitute a
Change of Control of Nabi and ending on the earlier of (x) the date on which
such actions have caused the consummation of a Change of Control of Nabi or
(y) the date on which such individual or entity shall publicly announce the
termination of its intentions to take such actions.

(F) Nabi shall pay for executive outplacement services up to $20,000 by an
organization selected by you and reasonably acceptable to Nabi.

(G) All of your non-vested stock options, restricted stock or similar incentive
equity instruments (collectively, “Equity Awards”) shall immediately vest. All
vested Equity Awards (including those with accelerated vesting pursuant to the
preceding sentence) shall be exercisable for twelve (12) months past your
Termination Date, except that no Equity Award shall be exercisable beyond the
original Equity Award’s expiration date. To the extent the terms of any Equity
Award are inconsistent with this Agreement, the terms of this Agreement shall
control.

(H) All payments or benefits to you under this Section 8 (other than payments or
benefits already accrued and otherwise due under Nabi’s employee benefit plans
or programs, or as a result of your death) will not be given unless you execute
(and do not rescind) a severance and release agreement in a form reasonably
satisfactory to Nabi, which shall contain a release of claims by you
substantially in the form of Exhibit A hereto and include a representation by
Nabi as to whether Nabi has knowledge of any claims against you.

 

- 7 -



--------------------------------------------------------------------------------

(I) For all purposes of this Agreement, your “Termination Date” shall mean the
date of your “separation from service” with Nabi, as determined under Treasury
Reg. § 1.409A-1(h).

(J) Notwithstanding the foregoing, to the extent that the payments to be
provided under this Section 8 constitute deferred compensation subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
payable on account of your separation from service within the meaning of Code
Section 409A(a)(2)(A)(i), and you are a “specified employee” within the meaning
of Code Section 409A(a)(2)(B)(i) determined in accordance with Treasury Reg. §
1.409-1(i) (or its successor provisions), such payments otherwise due during the
six-month period commencing on your separation shall be accumulated and paid on
the first regular payroll date for employees following such six-month period;
provided, however, that subject to the dollar limit set forth in Treasury Reg.
§1.409A-1(b)(9)(iii), no amount payable upon an “involuntary separation from
service” within the meaning of Treasury Reg. § 1.409A-1(n) shall be subject to
such six-month deferral.

(K) (1) If you shall incur any liability for additional tax or interest under
Code Section 409A or under any comparable state or local law, rule or regulation
and the requirements of Section 8(K)(2) are satisfied, Nabi shall pay you an
amount (the “409A Gross-Up Amount”) such that the net proceeds of the 409A
Gross-Up Amount to you, after deduction of any and all Federal, state and local
taxes (including, without limitation, employment taxes, interest and penalties)
upon the 409A Gross-Up Amount, shall be equal to the amount of the additional
tax (and any interest and penalties) payable under Code Section 409A or under
any comparable state or local law, rule or regulation. The 409A Gross-Up Amount
shall be payable to you no later than 21 days after you have paid such tax
liability to the Internal Revenue Service (or comparable state or local tax
authority).

(2) You shall notify Nabi in writing of any claim by the Internal Revenue
Service (or comparable state or local tax authority) that, if successful, would
require the payment of the 409A Gross-Up Amount or the 280G Gross-Up Amount (as
defined below). Such notification shall be given as soon as practicable but no
later than ten (10) business days after you are informed in writing of such
claim and shall apprise Nabi of the nature of such claim and the date on which
such claim is requested to be paid. You shall not pay such claim prior to the
expiration of the thirty (30) day period following the date on which you give
such notice to Nabi (or such shorter period ending on the date that any payment
of taxes with respect to such claim is due). If Nabi notifies you in writing
prior to the expiration of such period that it desires to contest such claim,
you shall:

 

  (a) give Nabi any information reasonably requested by Nabi relating to such
claim;

 

  (b) take such action in connection with contesting such claim as Nabi shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by Nabi;

 

- 8 -



--------------------------------------------------------------------------------

  (c) cooperate with Nabi in good faith in order effectively to contest such
claim; and

 

  (d) permit Nabi to participate in any proceeding relating to such claim.

Without limiting the foregoing, Nabi shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct you to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and you agree to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as Nabi shall determine;
provided, however, that if Nabi directs you to pay such claim and sue for a
refund, such payment shall be advanced to you on a Fully Grossed-Up Basis as
defined in Section 5(L). Nabi shall bear all expenses associated with any such
proceedings to contest a claim or sue for a refund and conduct such proceedings
in a commercially reasonable manner. In the event that Nabi fails to conduct
such proceedings in a commercially reasonable manner fifteen (15) days after
receiving written notice of its failure to so conduct such proceedings, you, and
not Nabi, shall control such proceedings; provided, that Nabi shall nevertheless
continue to bear all expenses associated with such proceedings. If, after the
receipt by you of an amount paid or advanced pursuant to Section 8(K)(1) with
respect to a claim arising under or relating to Code Section 409A (or a
comparable state or local law, rule or regulation) or under Section 11(A) with
respect to a claim arising under or relating to Code Section 4999 (or a
comparable state or local law, rule or regulation), you become entitled to
receive any refund with respect to such claim, you shall promptly pay to Nabi
the amount of such refund (together with any interest paid).

9. CONFIDENTIALITY:

(A) You acknowledge that your duties with Nabi will give you access to trade
secrets and other confidential information of Nabi (which for purposes of this
Section 9 shall be deemed to include its subsidiaries), including but not
limited to information concerning production and marketing of their respective
products, customer lists, and other information relating to their present or
future operations (all of the foregoing, whether or not it qualifies as a “trade
secret” under applicable law, is collectively called “Confidential
Information”). You recognize that Confidential Information is proprietary to
Nabi and gives Nabi significant competitive advantage.

(B) Accordingly, you shall not use or disclose any of the Confidential
Information during or after the Employment Period, except for the sole and
exclusive benefit of the relevant company; provided, however, that,
notwithstanding the foregoing, you may disclose Confidential Information if
(i) such disclosure, in the reasonable opinion of your counsel, is required by
law, or (ii) if the Confidential Information has ceased to be confidential other
than as a result of your breach of this Section 9(B). Upon any termination of
the Employment Period, you will return to Nabi’s offices all documents, computer
electronic information and files, e.g., diskettes, floppies etc. and other
tangible embodiments of any Confidential Information. You agree that Nabi would
be irreparably injured by any breach of your confidentiality agreement, that
such injury would not be adequately compensable by monetary damages, and that,
accordingly, Nabi may specifically enforce the provisions of this Section by
injunction or similar remedy by any court of competent jurisdiction without
affecting any claim for damages.

 

- 9 -



--------------------------------------------------------------------------------

10. NON-COMPETITION:

(A) You acknowledge that your services to be rendered are of a special and
unusual character and have a unique value to Nabi the loss of which cannot
adequately be compensated by damages in an action at law. In view of the unique
value of the services, and because of the Confidential Information to be
obtained by or disclosed to you, and as a material inducement to Nabi to enter
into this Agreement and to pay to you the compensation referred to above and
other consideration provided, you covenant and agree that, while you are
employed by Nabi and for a period of one (1) year after termination of such
employment for any reason whatsoever, you will not, directly or indirectly,
(a) engage or become interested, as owner, employee, consultant, partner,
through stock ownership (except ownership of less than five percent of any class
of equity securities which are publicly traded), investment of capital, lending
of money or property, rendering of services, or otherwise, either alone or in
association with others, in the operations, management or supervision of any
type of business or enterprise engaged in any business which is competitive with
any business of Nabi (a “Competitive Business”), (b) solicit or accept orders
from any current or past customer of Nabi for products or services offered or
sold by, or competitive with products or services offered or sold by, Nabi,
(c) induce or attempt to induce any such customer to reduce such customer’s
purchase of products or services from Nabi, (d) disclose or use for the benefit
of any Competitive Business the name and/or requirements of any such customer or
(e) solicit any of Nabi’s employees to leave the employ of Nabi; provided, that
this clause (e) shall not apply to general solicitations through job fairs or
advertisements. By way of clarification, a “Competitive Business” is not any
business or enterprise in the health care industry; it is only a business or
enterprise in the health care industry that is competitive with any business
conducted by Nabi during the Employment Period (other than a business that has
been discontinued (but not sold or transferred to a third party) by Nabi).
Notwithstanding the foregoing, nothing contained in this Section 10(A) shall be
deemed to prohibit you from being employed by or providing services to a
Competitive Business following a “Change of Control” (as defined in the Change
of Control Agreement) and termination of your employment if (i) the nature of
such employment or services do not involve or compete with any business engaged
in by Nabi immediately prior to the Change of Control or (ii) such employment or
services are rendered to the company that was involved in the Change of Control
by acquiring stock or assets of Nabi or merging or consolidating with Nabi or
any Affiliate (as defined below) of that company. As used in this Agreement, an
“Affiliate” of a company means an entity controlled by, controlling or under
common control with that company.

(B) You have carefully read and considered the provisions of this Section 10 and
Section 9 and having done so, agree that the restrictions set forth (including
but not limited to the time period of restriction and the world wide areas of
restriction) are fair and reasonable (even if termination is at our request and
without cause) and are reasonably required for the protection of the interests
of Nabi, its officers, directors, and other employees. You acknowledge that upon
termination of this Agreement for any reason, it may be necessary for you to
relocate to another area, and you agree that this restriction is fair and
reasonable and is reasonably required for the protection of the interests of
Nabi, their officers, directors, and other employees.

 

- 10 -



--------------------------------------------------------------------------------

(C) In the event that, notwithstanding the foregoing, any of the provisions of
this Section 10 or Section 9 shall be held to be invalid or unenforceable, the
remaining provisions thereof shall nevertheless continue to be valid and
enforceable as though invalid or unenforceable parts had not been included
therein. In the event that any provision of this Section 10 relating to time
period and/or areas of restriction shall be declared by a court of competent
jurisdiction to exceed the maximum time period or areas such court deems
reasonable and enforceable, said time period and/or areas of restriction shall
be deemed to become, and thereafter be, the maximum time period and/or area
which such court deems reasonable and enforceable.

(D) With respect to the provisions of this Section 10, you agree that damages,
by themselves, are an inadequate remedy at law, that a material breach of the
provisions of this Section 10 would cause irreparable injury to the aggrieved
party, and that provisions of this Section 10 may be specifically enforced by
injunction or similar remedy in any court of competent jurisdiction without
affecting any claim for damages.

11. GROSS-UP FOR EXCESS PARACHUTE PAYMENTS:

(A) In the event of a change in the ownership or effective control of Nabi or
ownership of a substantial portion of the assets of Nabi described in Code
Section 280G(b)(2)(A)(i) during the Employment Term, Nabi, at its sole expense,
shall cause its independent auditors or tax advisors to promptly to review all
payments, accelerations, distributions and benefits that have been made to or
provided to, and are to be made, or may be made, to or provided to, you under
this Agreement, and any other agreement or plan benefiting you (collectively the
“Original Payments”), to determine the applicability of Code Section 4999 to you
in connection with such event (other than under this Section 11). If Nabi’s
independent auditors or tax advisors determine that the Original Payments are
subject to excise taxes under Code Section 4999,or under a comparable state or
local law, rule or regulation (the “Excise Tax”) , then an additional amount
shall be paid to you Executive (the “280G Gross-Up Amount”) such that the net
proceeds of the 280G Gross-Up Amount to you, after deduction of all Federal,
state and local taxes (including, without limitation, all income, employment and
excise taxes and interest and penalties) upon the 280G Gross-Up Amount, shall be
equal to the Excise Tax on the Original Payments. Nabi’s independent auditors or
tax advisors will perform the calculations in conformity with the foregoing
provisions and will provide you with a copy of their calculations. The intent of
the parties is that Nabi shall be solely responsible for, and shall pay, any
Excise Tax on the Original Payment(s) and 280G Gross-Up Amount and any income
and employment taxes (including, without limitation, other penalties and
interest on such income and employment taxes) imposed on any 280G Gross-Up
Amount payable hereunder.

(B) If any tax authority determines that a greater Excise Tax should be imposed
upon the Original Payments or the 280G Gross-Up Amount than is determined by
Nabi’s independent auditors or tax advisors, and the requirements of
Section 8(K)(2) are satisfied, you shall be entitled to receive an additional
280G Gross-Up Amount calculated on the basis of the additional amount of Excise
Tax determined to be payable by such tax authority (including related penalties
and interest) from Nabi within twenty-one (21) days after you have paid such
liability.

 

- 11 -



--------------------------------------------------------------------------------

12. LITIGATION AND REGULATORY COOPERATION: During and after your employment with
Nabi, you shall reasonably cooperate with Nabi in the defense or prosecution of
any claims now in existence or which may be brought in the future against or on
behalf of Nabi which relate to events or occurrences that transpired while you
were employed by Nabi; provided, however, that such cooperation shall not
materially and adversely affect you or expose you to an increased probability of
civil or criminal litigation. Your cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
Nabi at mutually convenient times. During and after your employment with Nabi,
you also shall cooperate fully with Nabi in connection with any investigation or
review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
you were employed by Nabi. Nabi shall reimburse you for all out-of-pocket costs
and expenses incurred in connection with your performance under this Section 12,
including, but not limited to, reasonable attorneys’ fees and costs.

14. LEGAL FEES: In any suit, action or proceeding arising out of or in
connection with this Agreement, the prevailing party shall be entitled to
receive an award of the reasonable related amount of attorneys’ fees and
disbursements incurred by such party, including fees and disbursements on
appeal. Notwithstanding the foregoing sentence, if you assert any claim in any
contest (whether initiated by you or by Nabi) as to the validity, enforceability
or interpretation of Sections 8(D) or 8(E), or any provisions of this Agreement
that would be applicable to any payments or rights provided under Sections 8(D)
or 8(E), Nabi shall pay your legal expenses (or cause such expenses to be paid),
including, without limitation, your reasonable attorneys’ fees, on a quarterly
basis, upon presentation of proof of such expenses in a form reasonably
acceptable to Nabi, provided that you shall reimburse Nabi for such amounts,
plus simple interest thereon at the ninety (90)-day United States Treasury Bill
rate as in effect from time to time, compounded annually, if a court of
competent jurisdiction shall find that you did not have a good faith and
reasonable basis to believe that you would prevail as to at least one material
issue presented to such court.

15. NOTICES: For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, in your
case, to the address set forth on the first page of this Agreement and, in
Nabi’s case, to the address of its principal office (all notices to Nabi to be
directed to the attention of the President of Nabi with a copy to Secretary of
Nabi) or to such other address as either party may have furnished to the other
in writing in accordance herewith, except that notices of change of address
shall be effective only upon receipt.

16. SUCCESSORS AND ASSIGNS: This Agreement shall be binding upon and inure to
the benefit of the parties hereto, and their respective successors and assigns.
Nabi will require any purchaser of or successor to (whether direct or indirect,
by purchase or otherwise) all or substantially all of the business and/or assets
of Nabi (other than a purchaser or successor which assumes the obligations of
Nabi by operation of law) to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Nabi would be required
to perform it if no such succession had taken place. As used in this Agreement,
“Nabi” shall mean Nabi as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

 

- 12 -



--------------------------------------------------------------------------------

16. MISCELLANEOUS: This Agreement and the rights and obligations of the parties
pursuant to it and any other instruments or documents issued pursuant to it
shall be construed, interpreted and enforced in accordance with the laws of the
State of Maryland, exclusive of its choice-of-law principles. This Agreement
shall be binding upon and inure to the benefit of the parties hereto, and their
respective successors and assigns. The provisions of this Agreement shall be
severable and the illegality, unenforceability or invalidity of any provision of
this Agreement shall not affect or impair the remaining provisions hereof, and
each provision of this Agreement shall be construed to be valid and enforceable
to the full extent permitted by law. This Agreement, the Indemnification
Agreement dated May 16, 2003 and your Employee Invention Agreement are a
complete expression of all agreements of the parties relating to the subject
matter hereof, and all prior or contemporaneous oral or written understandings
or agreements shall be null and void except to the extent set forth in this
Agreement.

It is the intent of you and Nabi that the provisions of this Agreement and all
amounts payable to you hereunder meet the requirements of Section 409A of the
Code, to the extent applicable to this Agreement and such payments, and the
Agreement shall be interpreted and construed in a manner consistent with such
intent.

This Agreement cannot be amended orally, or by any course of conduct or dealing,
but only by a written agreement signed by the party to be charged therewith. All
notices required and allowed hereunder shall be in writing, and shall be deemed
given upon deposit in the Certified Mail, Return Receipt Requested, first-class
postage and registration fees prepaid, and correctly addressed to the party for
whom intended at its address set forth under its name below, or to such other
address as has been most recently specified by a party by one or more
counterparts, each of which shall constitute one and the same agreement. All
references to genders or number in this Agreement shall be deemed
interchangeably to have a masculine, feminine, neuter, singular or plural
meaning, as the sense of the context required.

[Remainder of page intentionally left blank]

 

- 13 -



--------------------------------------------------------------------------------

If the foregoing confirms your understanding of our agreements, please so
indicate by signing in the space provided below and returning a signed copy to
us.

 

NABI BIOPHARMACEUTICALS By:  

/s/ Geoffrey F. Cox

  Geoffrey F. Cox, Ph.D.   Chairman of the Board

 

Accepted and agreed to:

/s/ Raafat Fahim

Raafat Fahim 1180 S. Ocean Blvd #8F Boca Raton, FL 33432 Date: January 22, 2008

 

- 14 -